Case 1:12-cv-01466-ALC Document 44 Filed 08/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, STATE OF
NEW YORK ex rel., Clifford Weiner,

Plaintiff, 12 Civ. 1466 (ALC)
Vv. UNDER SEAL
SIEMENS AG, SIEMENS CORPORATION,
SIEMENS INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and JANE
DOE CORPORATIONS 1-100,

Defendants.

 

 

ORDER

The United States having declined to intervene in this action pursuant to the False Claims
Act, 31 U.S.C. § 3730(b)(4)\(B), IT IS HEREBY ORDERED THAT:

1. The Government’s Notice of Election to Decline Intervention shalf be served by the
plaintiff-relator upon defendants only after service of the complaint and amended complaint.

2. The parties shall serve all pleadings and motions filed in this action, including
supporting memoranda and materials, upon the United States, as provided for in 31 U.S.C,
§ 3730(c)(3). The United States may order any deposition transcripts. The United States is
entitled to intervene in this action, for good cause, at any time.

3. All orders of this Court shall be sent to the United States by the plaintiff-relator.

4, Should the plaintiff-relator or defendants propose that this action be dismissed, settled,
or otherwise discontinued, the Court will solicit the written consent of the United States before

ruling or granting its approval.

 
Case 1:12-cv-01466-ALC Document 44 Filed 08/26/19 Page 2 of 2

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE /4-/6 -/2,

 

 
